Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER’S COMMENT	Allowable Subject Matter
Claims 21 – 35 are allowed.	The following is an examiner’s statement of reasons for allowance:
	As discussed in the allowance of parent application 16/004,897, there are a multitude of relevant prior art applications applicable to the social-networking messaging/feed environment of the present application. Such prior art includes:	Jackson (US-8825759-A1) – Jackson discloses a social media messaging environment similar to the one presently claimed. One user of the messaging environment can subscribe to follow the activities of other members (Jackson, col. 8 lines 1 – 5). Furthermore, Jackson shows received recommendations for content you are not subscribed to receive (Jackson, col. 8 lines 65-67). Tracking user popularity is also supported (Jackson, col. 9 lines 20 – 40, col. 10  lines 44 – col. 11 line 3). Jackson also shows recommending particular users for a given user to follow (Jackson, col. 19 lines 41 – 55).	Gross (US-20150286646-A1) – Gross discloses a messaging system, and includes functionality for ranking users (Gross, [52,57,63]) and well as following users and topics ([90]) and utilizing recommendations based on interests and popularity ([91-92]).
	Fan (US-20140108432-A1) – Fan discloses functionality for recommending particular content and particular content sources to users (Fan, [27-31,35-36])	Hull (US-20050171799-A1) – Hull discloses techniques for seeding contact’s for users of social media (Hull, [14,16, 50-54]). However, Hulls approach differs from the one disclosed, and lacks the particular formula utilized in the present invention for weighing content sources.
	Panzer (US-20140108562-A1) – Panzer provides general teachings directed to sharing content in a social networking environment (Panzer, [45-46]) and includes general discussions regarding content feeds (Panzer, [68])
	Beechuk (US-20140280329-A1) – Beechuck discusses following a user’s social activity via updates to a shared content stream, including following streams by subscribing to the content poster (Beechuck, Figs. 3, 5, and 11).
	Dellenbach (US-20140330794-A1) – Dellenbach discssues aggregation of social media content feeds (Dellenbach , [31,78]), scoring of the content provided by users of the social media environment (Dellenbach, [172-174]), along with customizing the content  provided to the user (similar to the claimed “seeding”; Dellenbach, [89,95,105,135]). Dellenbach also discusses where subscribing to one feed can result in other related feeds being added (also similar to “seeding”; Dellenbach, [109]).

Additional prior art, previously not made of record that is relevant to the present invention includes:
Kane (US-7984056-B1) – Kane discusses techniques for providing personalized recommendations utilizing collected user data (Kane, col. 3 lines 13-37). Feed recommendations are made based on a feed’s rank, popularity, and a particular feed’s relationship with other content feeds (Kane, col. 4 lines 1 – 3, col. 4 lines 56 – 62, col. 5 lines 57 - 48). Feed seeding techniques are disclosed (Kane, col. 6 lines 12 – 45), as are mechanisms for then updating a user’s profile based on both interest and disinterest expressed in particular content by the user (Kane, col. 5 lines 3 – 16).	Miyahara (US-20130124536-A1) – Miyahara discusses mechanisms for summing feature vectors in order to make accurate recommendations (Miyahara, [123,149]).
Lange (US-20170286429-A1) – Lange specifically addresses the provisioning of social media feeds via applications like Facebook and Twitter (Lange, [26]). A user’s values and characteristics are tracked (Lange, [39-40]) and are a user’s sentiments to particular content (Lange, [53]).	Samadani (US-20150287092-A1) – Samadani provides additional discussion regarding techniques for making content recommendations (Samadani, [4]). Overall content popularity as well as popularity among similar user profiles is considered (Samadani, [20-22]). Basic techniques for seeding a new account with content recommendations are also discussed (Samadani, [31]).	Thus, as illustrated above, there are many prior art references relevant to Applicant’s disclosure. However, he prior art neither teaches nor suggests all the features recited in claims 21, 26, and 31.  When considering the limitations as recited in the entirety of claims 21, 26, and 31, the particular messaging system user account seeding features, including the particular steps for generating a seed vector, which is utilized to provide feed recommendations, said recommendations adapted after user affinity feedback is provided, are neither anticipated nor would have been rendered obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM TROST can be reached on (571)272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442